Citation Nr: 1438055	
Decision Date: 08/26/14    Archive Date: 09/03/14

DOCKET NO.  10-23 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1. Entitlement to an initial compensable evaluation for bilateral hearing loss disability.

2. Entitlement to service connection for malaria.

3. Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	David L. Huffman, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

S. Delhauer, Associate Counsel


INTRODUCTION

The Veteran served on active duty October 1966 to October 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2009 and January 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in November 2013.  A transcript of the hearing is contained on the Virtual VA paperless claims processing system.

In April 2014 this matter was remanded by the Board for further development.

Other documents contained on Virtual VA include treatment records from the Louisville VA Medical Center dated November 2011 to May 2013, a May 2014 VA audiology examination report, and a May 2014 VA infectious disease examination report.  Other documents on Virtual VA and the Veterans Benefits Management System are duplicative of the evidence of record, or not relevant to the issues currently before the Board.  

The issues of entitlement to service connection for malaria and entitlement to a total disability rating based on individual unemployability (TDIU) are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


	(CONTINUED ON NEXT PAGE)

FINDINGS OF FACT

1. Audiometric examinations correspond to no greater than a level I hearing loss for the right ear, and no greater than a level VI hearing loss for the left ear.

2. The Veteran's hearing loss disability does not present an exceptional or unusual disability picture.


CONCLUSIONS OF LAW

1. An initial compensable disability rating for bilateral hearing loss disability is not warranted.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2012); 38 C.F.R. §§ 4.1, 4.85, Diagnostic Code 6100, 4.86 (2013).

2. Application of the extraschedular rating provisions is not warranted in this case.  38 C.F.R. § 3.321(b) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of: (1) any information and medical or lay evidence that is necessary to substantiate the claim; (2) what portion of the information and evidence VA will obtain; and (3) what portion of the information and evidence the claimant is to provide.  

The VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO provided pre-adjudication VCAA notice by letter dated in September 2009.  The Veteran was notified of the evidence needed to substantiate his claim of service connection for hearing loss, as well as what information and evidence must be submitted by the Veteran, what information and evidence would be obtained by VA, and the provisions for disability ratings and for the effective date of the claim.

In cases where a compensation award has been granted and an initial disability rating and effective date have been assigned, the typical claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required, because the purpose that the notice is intended to serve has been fulfilled.  See Dingess, 19 Vet. App. 473; see also VAOPGCPREC 8-2003 (December 22, 2003).  Thus, because service connection for bilateral hearing loss has already been granted, VA's VCAA notice obligations with respect to that issue is fully satisfied, and any defect in the notice is not prejudicial.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); see also Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) (where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to any downstream elements).  

Duty to Assist

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  Lay statements, service treatment records, VA treatment records, private treatment records, and Social Security Administration (SSA) disability records have been associated with the record.  
Although full treatment records from the Veteran's private primary care practice, Family Medical Center, are not currently of record, see Remand discussion below, the Board finds that the evidence of record does not indicate that those records would pertain to the Veteran's hearing loss, or that they would contain audiometric testing results.  See, e.g., October 2009 SSA Physical Residual Functional Capacity Assessment (nothing that the medical records person for the Veteran's private primary care provider found no specific mention of hearing throughout their available records for the Veteran); August 2009 SSA Disability Report - Adult (Veteran did not list hearing loss as a reason for his visits to the Family Medical Center, or that he received hearing tests in that office).  Also, the Veteran has not stated that he has received audiometric testing from a medical provider other than VA.

In the April 2014 remand, the Board instructed the AOJ to afford the Veteran a new VA audiological examination.  The Veteran was afforded the VA audiological examination in May 2014.  This VA examination report, as well as the reports from VA audiological examinations performed in November 2009, October 2010, and April 2013 are thorough, and discuss the clinical findings and the Veteran's reported history and symptoms as necessary to rate the disability under the applicable rating criteria.  Based on the examinations and the absence of evidence of worsening symptomatology since the May 2014 examination, the Board concludes the November 2009, October 2010, April 2013, and May 2014 examination reports are adequate upon which to base a decision.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

In Martinak v. Nicholson, 21 Vet. App. 447 (2007), the United States Court of Appeals for Veterans Claims noted that VA had revised its hearing examination worksheets to include the effect of the veteran's hearing loss disability on occupational functioning and daily activities.  See Revised Disability Examination Worksheets, Fast Letter 07-10 (Dep't of Veterans Affairs Apr. 24, 2007); see also 38 C.F.R. § 4.10.  The Court also noted, however, that even if an audiologist's description of the functional effects of the veteran's hearing disability was somehow deficient, the veteran bears the burden of demonstrating any prejudice caused by a deficiency in the examination.  Neither the Veteran nor his representative has asserted that there is any deficiency in his VA examinations.  The Board acknowledges that, as contemplated by Martinak and directed by 38 C.F.R. § 4.10, the VA examination reports discussed the functional effects, or lack thereof, of the Veteran's hearing problems.  As such, the requirements of Martinak have been fulfilled.

Given the May 2014 VA audiological examination and report, and the subsequent readjudication of the claim in May 2014, the Board finds that there has been substantial compliance with its remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

As the Veteran has not identified any additional evidence pertinent to the claim, and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist.

Legal Criteria

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Evaluations for defective hearing are based upon organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, along with the average hearing threshold level as measured by pure tone audiometric tests in the frequencies of 1000, 2000, 3000, and 4000 Hertz.  38 C.F.R. § 4.85, Tables VI, VII.  To evaluate the degree of disability for service-connected bilateral hearing loss, the rating schedule establishes eleven auditory acuity levels, designated from level I for essentially normal acuity, through level XI for profound deafness.  Table VI is used to determine the Roman numeric designation, based on test results consisting of puretone thresholds and Maryland CNC test speech discrimination scores.  The numeric designations are then applied to Table VII to determine the appropriate rating for hearing impairment.  Id.  

Where there is an exceptional pattern of hearing impairment, a rating based on pure tone thresholds alone may be assigned (Table VIA).  This alternative method for rating hearing loss disability may be applied if the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz are all at 55 decibels or higher, or if the puretone threshold at 1000 Hertz is 30 or less and at 2000 Hertz is 70 or more.  38 C.F.R. § 4.86.  Each ear is to be evaluated separately under this part of the regulations.

Ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

Analysis

The Board has thoroughly reviewed all the evidence.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Veteran contends his bilateral hearing loss warrants a compensable rating.

Following his claim for service connection, the Veteran was afforded a VA audiological examination in November 2009.  Puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
45
45
LEFT
20
25
75
75
80

The average of the puretone thresholds findings at 1000, 2000, 3000, and 4000 Hertz was 30 decibels in the right ear, and 63.75 decibels in the left ear.  The speech recognition scores on the Maryland CNC word list were 96 percent for the right ear, and 60 percent for the left ear.

Applying the test results of the November 2009 VA audiometric examination to Table VI of the Rating Schedule results in a Roman numeric designation of Level I for the right ear, and Level VI for the left ear.  38 C.F.R. § 4.85, Table VI.  Applying the Roman numeric designations to Table VII, the result is a noncompensable rating for the Veteran's service-connected bilateral hearing loss.  38 C.F.R. § 4.85, Table VII, Diagnostic Code 6100.

The alternative method for rating hearing loss disability for an exceptional pattern of hearing impairment, 38 C.F.R. § 4.86(b), would apply to the November 2009 VA examination results for the Veteran's left ear.  Applying the puretone threshold findings of the left ear audiometric examination to Table VIA of the Rating Schedule results in a Roman numeric designation of Level V for the left ear.  38 C.F.R. § 4.85, Table VIA.  Under 38 C.F.R. § 4.86(b), that numeral is then elevated to the next higher Roman numeral, Level VI.  As the alternative method does not result in a higher numeral for the left ear than under 38 C.F.R. § 4.85, it is not for application.  38 C.F.R. § 4.86.

At the October 2010 VA audiology examination, puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
15
45
40
LEFT
25
25
75
75
75

The average of the puretone thresholds findings at 1000, 2000, 3000, and 4000 Hertz was 28.75 decibels in the right ear, and 62.5 decibels in the left ear.  The speech recognition scores on the Maryland CNC word list were 100 percent for the right ear, and 76 percent for the left ear.

Applying the test results of the October 2010 VA audiometric examination to Table VI of the Rating Schedule results in a Roman numeric designation of Level I for the right ear, and Level IV for the left ear.  38 C.F.R. § 4.85, Table VI.  Applying the Roman numeric designations to Table VII, the result is a noncompensable rating for the Veteran's service-connected bilateral hearing loss.  38 C.F.R. § 4.85, Table VII, Diagnostic Code 6100.

The alternative method for rating hearing loss disability for an exceptional pattern of hearing impairment, 38 C.F.R. § 4.86(b), would apply to the October 2010 VA examination results for the Veteran's left ear.  Applying the puretone threshold findings of the left ear audiometric examination to Table VIA of the Rating Schedule results in a Roman numeric designation of Level V for the left ear.  38 C.F.R. § 4.85, Table VIA.  Under 38 C.F.R. § 4.86(b), that numeral is then elevated to the next higher Roman numeral, Level VI.  Applying the Roman numeric designations to Table VII, the result is a noncompensable rating for the Veteran's service-connected bilateral hearing loss.

At the April 2013 VA audiology examination, puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
55
50
LEFT
20
25
75
85
85

The average of the puretone thresholds findings at 1000, 2000, 3000, and 4000 Hertz was 34 decibels in the right ear, and 68 decibels in the left ear.  The speech recognition scores on the Maryland CNC word list were 96 percent for the right ear, and 78 percent for the left ear.

Applying the test results of the April 2013 VA audiometric examination to Table VI of the Rating Schedule results in a Roman numeric designation of Level I for the right ear, and Level III for the left ear.  38 C.F.R. § 4.85, Table VI.  Applying the Roman numeric designations to Table VII, the result is a noncompensable rating for the Veteran's service-connected bilateral hearing loss.  38 C.F.R. § 4.85, Table VII, Diagnostic Code 6100.

The alternative method for rating hearing loss disability for an exceptional pattern of hearing impairment, 38 C.F.R. § 4.86(b), would apply to the April 2013 VA examination results for the Veteran's left ear.  Applying the puretone threshold findings of the left ear audiometric examination to Table VIA of the Rating Schedule results in a Roman numeric designation of Level V for the left ear.  38 C.F.R. § 4.85, Table VIA.  Under 38 C.F.R. § 4.86(b), that numeral is then elevated to the next higher Roman numeral, Level VI.  Applying the Roman numeric designations to Table VII, the result is a noncompensable rating for the Veteran's service-connected bilateral hearing loss.

At the May 2014 VA audiology examination, puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
20
55
55
LEFT
15
20
75
80
85

The average of the puretone thresholds findings at 1000, 2000, 3000, and 4000 Hertz was 36.25 decibels in the right ear, and 65 decibels in the left ear.  The speech recognition scores on the Maryland CNC word list were 100 percent for the right ear, and 84 percent for the left ear.

Applying the test results of the May 2014 VA audiometric examination to Table VI of the Rating Schedule results in a Roman numeric designation of Level I for the right ear, and Level III for the left ear.  38 C.F.R. § 4.85, Table VI.  Applying the Roman numeric designations to Table VII, the result is a noncompensable rating for the Veteran's service-connected bilateral hearing loss.  38 C.F.R. § 4.85, Table VII, Diagnostic Code 6100.

The alternative method for rating hearing loss disability for an exceptional pattern of hearing impairment, 38 C.F.R. § 4.86(b), would apply to the October 2010 VA examination results for the Veteran's left ear.  Applying the puretone threshold findings of the left ear audiometric examination to Table VIA of the Rating Schedule results in a Roman numeric designation of Level V for the left ear.  38 C.F.R. § 4.85, Table VIA.  Under 38 C.F.R. § 4.86(b), that numeral is then elevated to the next higher Roman numeral, Level VI.  Applying the Roman numeric designations to Table VII, the result is a noncompensable rating for the Veteran's service-connected bilateral hearing loss.

There are no other audiometric testing results for the remainder of the appeal period which comply with the requirements of 38 C.F.R. § 4.85 for rating purposes.  An October 2006 VA audiological evaluation does not indicate whether the speech recognition scores were on the Maryland CNC word list, and therefore those testing results cannot be used to rate the Veteran's bilateral hearing loss.  

Accordingly, the evidence of record does not support a compensable rating for hearing impairment.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).

Extraschedular Consideration

The Board has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  While the Board does not have authority to grant an extraschedular rating in the first instance, the Board does have the authority to decide whether the claim should be referred to the VA Director of the Compensation and Pension Service for consideration of an extraschedular rating.  38 C.F.R. § 3.321(b)(1).  The governing norm for an extraschedular rating is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or necessitated frequent periods of hospitalization so as to render the regular schedular standards impractical.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology pertaining to his service-connected bilateral hearing loss.  The Veteran's bilateral hearing loss is manifested by decreased hearing acuity, more so in his left ear, and it affects his ability to hear and understand conversations when the speaker is on his left side, speaking softly, far away, or when there is background noise.  The ratings assigned contemplate these impairments.  

For these reasons, the disability picture is contemplated by the Rating Schedule, and the assigned schedular ratings are, therefore, adequate.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).


ORDER

An initial compensable disability for bilateral hearing loss disability is denied.


REMAND

In the April 2014 remand, the Board's remand instructions specifically stated that the VA examiner should state whether the Veteran has any residuals associated with his malaria exposure in service "[a]fter an examination of the Veteran."  The May 2014 VA infectious disease examination report states that it was completed based on a review of the available records, and an in-person examination of the Veteran was not performed.  The report stated that the examiner believed the medical evidence provided sufficient information on which to prepare the report and that an examination would likely not provide additional relevant evidence.  However, the May 2014 VA examiner opined that the Veteran does not have any residuals of malaria because "there is no clinical evidence of problems or residuals from malaria."  The May 2014 examiner did not address the Veteran's testimony at the November 2013 Board hearing that he has experienced residuals of malaria, to include what he believed to be a malaria episode six years prior, with similar symptoms to those he experienced with his malaria infection during service.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Thus, on remand the Veteran should be afforded a VA examination, to include an in-person interview and examination of the Veteran, to address whether the Veteran currently has any residuals associated with malaria exposure in service. 

In an April 2011 decision, the Veteran was awarded SSA disability benefits.  The April 2011 SSA decision noted that the Veteran, as well as an impartial vocational expert, testified at a hearing in April 2011.  However, a transcript of this hearing is not associated with the Veteran's SSA records that are in his claims file.  On remand, the AOJ should make reasonable efforts to obtain any outstanding SSA records pertinent to the Veteran's TDIU claim, to include the transcript of the April 2011 hearing.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should undertake appropriate development to obtain all of the Veteran's disability benefits records from SSA, to include the transcript of the April 2011 hearing.  All obtained records should be associated with the claims file.

2. The Veteran should be afforded an appropriate in-person VA examination to determine if he currently has any residuals associated with malaria.  The evidentiary record, including the claims files, access to the Virtual VA file, and a copy of this remand, must be made available to and reviewed by the examiner in conjunction with the examination.  The examiner should note in the examination report that the entire evidentiary record has been reviewed.  

The examiner should interview the Veteran and elicit a full history.  All necessary tests and studies should be accomplished, and all clinical findings should be reported in detail.

After reviewing the evidentiary record, interviewing the Veteran, and performing all necessary tests and studies, the examiner must state whether the Veteran has any residuals associated with malaria exposure in service.  If any residuals are found, the examiner must clearly identify them.  

The examiner should specifically address the Veteran's testimony regarding the symptoms he experienced, and believed to be a recurrence of malaria, while visiting Washington, D.C. about six years ago.  See November 2013 videoconference hearing testimony.

The complete rationale for all opinions should be set forth, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  The examiner is advised that the Veteran is competent to report his symptoms and history.  Such reports must be acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's reports, the examiner must provide an explanation for such rejection.

If the examiner cannot provide an opinion, the examiner must confirm that all procurable and assembled data and information was fully considered, and provide a detailed explanation for why an opinion cannot be rendered.

3. The AOJ should undertake any further development it deems necessary.

4. After the above development has been completed, adjudicate the claims.  If any benefit sought remains denied, provide the Veteran and his representative with a supplemental statement of the case, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


